Citation Nr: 9914819	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.   97-26 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from March 1978 to January 
1997.
It appears that he had additional periods of inactive duty 
training and active duty for training.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision issued by 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

Although, the appellant's service medical records (SMR) do 
not indicate that he was diagnosed with hypertension, his SMR 
show episodes of elevated blood pressure readings.  An August 
1996 medical report noted a blood pressure reading of 124/94.  
Medical reports in October 1996 noted blood pressure readings 
of 160/98, 134/92, and 130/96.  Further, on his October 1996 
retirement examination, a blood pressure of 136/86 was 
recorded, and the examining physician noted a history of 
elevated blood pressure "no meds".  

At a VA examination conducted in May 1997, approximately 
three months after his service, blood pressure readings were 
recorded as 140/100, 138/88, 124/88, 132/96, and 130/92.  
Diagnoses did not include hypertension and the examiner did 
not mention whether or not the appellant has hypertension.  
At this point, it is unclear from the record whether the 
veteran has hypertension or labile hypertension.  The Board 
finds that further evidentiary development would be helpful 
before final appellate action is taken.  

Accordingly, this case is remanded to the RO for the 
following development:

1.  The RO should ask the appellant to 
identify all recent providers of medical 
treatment, to include treatment for 
hypertension.  All such records should be 
obtained. 

2.  The appellant should be scheduled for 
an appropriate VA examination to 
determine whether or not hypertension (as 
opposed to labile hypertension) is 
manifested and the appropriate date of 
onset of any hypertension shown.  Any 
studies necessary to establish or rule 
out the existence of hypertension should 
be set up.  The claims folder must be 
made available to the examiner.

The appellant should be given adequate 
notice of the requested examination that 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.  

4.  After completion of the above-
referenced development, the RO should 
readjudicate the issue with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand.  If the benefit sought is not 
granted, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case.  The 
case should then be returned to the Board 
after completion of the usual 
adjudication procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









